When an affidavit for the disqualification of the judge in any civil action or proceeding is filed with a clerk of a circuit court, which filing purports to be pursuant to the terms of chapter 89, Laws 1927, it is my opinion that neither the judge whose disqualification is thus attempted, nor any other judge whom he may call in to act in his stead, has jurisdiction to restrain or control in any manner, directly or indirectly, the action, inaction, or conduct of the circuit clerk with reference to such affidavit.
For that reason, I concur in so much of the foregoing opinion as holds that the orders of the circuit judges brought up by the present proceeding in certiorari were entered without jurisdiction and should be annulled.